PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/865,213
Filing Date: 1 May 2020
Appellant(s): WANG et al.



__________________
James Y.C. Sze
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 12/20/2021.
(1) Status of the Claims
The following is a list of claims that are rejected and pending in the application.
Claims 1-20 are currently rejected and pending.

(2) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) 

(3) Response to Argument
Appellant argues on pages 6-7 of the Appeal Brief, in regards to claims 1, 13 and 18, that “the Watanabe reference that the Office relies upon teaches use of two-dimensional regions of pixels, and not one-dimensional pixel rows. Specifically, on page 4 of the Final Office Action the Office cites FIG. 10, paragraphs [0113-0014], and region 14a of screen 11c as teaching a first subset including first row of pixels of the pixel array, and region 14b of screen 11c as teaching a second row of pixels adjacent to the first row of pixels.” Appellant asserts that in Fig. 10 of Watanabe et al., “neither region 14a nor 14b are rows of pixels —they are two-dimensional regions—each region illustrating half of a circle.” Therefore, Appellant asserts the Watanabe reference fails to teach, suggest or disclose “the first subset including a first row of pixels in of the pixel array; the second subset including a second row of pixels of the pixel array that is adjacent to the first row of pixels; image data to be displayed at the first row and image data to be displayed at the second row.”  
The Office respectfully disagrees.  In response to Appellant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one-dimensional pixel rows) are not recited in the rejected claim(s).  
Watanabe et al. teaches that pixels are included in each of the region 13a and region 13b in Fig. 10 ([0113]). The region 14a of the screen 11c is assigned a refresh rate according to the grayscale levels of the plurality of pixels in the analysis region 13a to which the region 14a corresponds, and the region 14b of the screen 11c is assigned a refresh rate according to the grayscale levels of the plurality of pixel in the analysis region 13b to which the region 14b corresponds (see paragraph [0114] of Watanabe) which is the same way as applicant 
Thus, Watanabe et al. teaches the first subset including a first row of pixels of the pixel array (Fig. 10; [0113-0114]: region 14a of the screen 11c is assigned a refresh rate according to the grayscale levels of the plurality of pixels in the analysis region 13a to which the region 14a corresponds); the second subset including a second row of pixels of the pixel array that is adjacent to the first row of pixels (Fig. 10; [0113-0114]: region 14b of the screen 11c is assigned a refresh rate according to the grayscale levels of the plurality of pixels in the analysis region 13b to which the region 14b corresponds); image data to be displayed at the first row (Fig. 10; [0113-0114]: region 14a of the screen 11c) and image data to be displayed at the second row (Fig. 10; [0113-0114]: region 14b of the screen 11c).  Furthermore, claims are broad enough that it can read on any row (e.g., last row) in the first subset (region 13a) which is adjacent to any row (e.g., first row) in the second subset (region 13b) of Watanabe.  The specification [007-009] does not define the first subset and a second subset of pixel array that includes a single row of pixels or includes only one row of pixels. 
Therefore, the cited prior art teaches independent claims 1, 13 and 18.

Appellant also argues that claim 6 depends upon allowable claim 1, and can be allowed under that basis alone (page 7 of the Appeal Brief). Appellant argues that “on page 4 of the Final Office Action, the Office predicates the rejection of claim 6 on the speculation that “the display 12 [of the Kim reference] could have a default refresh rate.” Appellant asserts that the rejection is entirely based on speculation by the Examiner. 
 
Therefore, the cited prior art teaches claim 6.

Appellant asserts on pages 8-10 of the Appeal Brief, in regards to claims 2-5,7-12, the claims are allowable based on their dependency on claim 1 and that the cited prior art does not teach independent claim 1. 
The Office respectfully disagrees with this assertion. The cited prior art teaches claim 1  as stated in the Examiner’s Answer above. 

Appellant asserts on page 11 of the Appeal Brief, in regards to claims 14-17, the claims are allowable based on their dependency on claim 13 and that the cited prior art does not teach claim 13. 
The Office respectfully disagrees with this assertion. The cited prior art teaches claim 13  as stated in the Examiner’s Answer above.

Appellant asserts on page 11-12 of the Appeal Brief, in regards to claims 19-20,  the claims are allowable based on their dependency on claim 18 and that the cited prior art does not teach claim 18. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STACY KHOO/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        
Conferees:
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691                                                                                                                                                                                                        
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623	                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


Attachment(s): Information Disclosure Statements (IDS)